Citation Nr: 1519398	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  11-09 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral hearing loss disability; and if so, whether the criteria for service connection are met.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability, to include a nervous condition and major depression with agoraphobia; and if so, whether the criteria for service connection are met.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for chronic fatigue; and if so, whether the criteria for service connection are met.

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for residual scar on head.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1962.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an October 1989 decision of the RO that confirmed and continued the previous denial of service connection for a bilateral hearing loss disability and for a nervous condition, on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In June 1990, the Veteran and his wife testified during a hearing before RO personnel.

In January 1991, the Board remanded the matters for additional development. In October 1994, the RO issued a supplemental statement of the case.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

These matters also come to the Board on appeal from a November 2009 decision of the RO that, in pertinent part, declined to reopen claims for service connection for chronic fatigue and for major depression with agoraphobia on the basis that new and material evidence had not been received; and that denied service connection for PTSD and for residual scar on head.  The Veteran timely appealed.

In October 2014, the Veteran and his wife testified during a video conference hearing before the undersigned.  Also, during the hearing, the undersigned granted the Veteran's request for a 60-day abeyance to submit additional documentary evidence. In January 2015, the Veteran's attorney requested that the record be left open for an additional 30 days to submit potentially relevant records.  In February 2015, the undersigned granted the motion for an extension of time to submit additional evidence and/or argument in support of the appeal.  In March 2015, 
the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

Consistent with the Veteran's testimony and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claims for service connection for bilateral hearing loss, an acquired psychiatric disability, to include a nervous condition and major depression with agoraphobia, and for chronic fatigue; and the issues of service connection for PTSD and for residual scar on head, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a June 1986 rating decision, the RO denied service connection for a bilateral hearing loss disability and for a nervous condition.  The Veteran did not appeal within one year of being notified.

2.  Evidence associated with the claims file since the June 1986 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for a bilateral hearing loss disability; and for an acquired psychiatric disability, to include a nervous condition and major depression with agoraphobia, and raises a reasonable possibility of substantiating each of the claims.  

3.  In a March 2002 rating decision, the RO denied service connection for chronic fatigue.  The Veteran did not appeal within one year of being notified.

4.  Evidence associated with the claims file since the March 2002 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for chronic fatigue; and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's June 1986 decision, denying service connection for a bilateral hearing loss disability; and for an acquired psychiatric disability, to include a nervous condition and major depression with agoraphobia, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).

2.  The RO's March 2002 decision, denying service connection for chronic fatigue, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).

3.  The evidence received since the RO's June 1986 denial is new and material, and each of the claims for service connection for a bilateral hearing loss; and for an acquired psychiatric disability, to include a nervous condition and major depression with agoraphobia, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The evidence received since the RO's March 2002 denial is new and material; and the claim for service connection for chronic fatigue is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a June 2009 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.

In the June 2009 letter, the RO notified the Veteran of the requirements for new and material evidence to reopen previously denied claims, and for evidence raising a reasonable possibility of substantiating the claims; and explained the meaning of the terms "new" and "material."  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also VAOPGCPREC 6-2014.  In addition, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained. The Veteran is not entitled to an examination prior to submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that might substantiate the claims.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Petition to Reopen Claims for Service Connection

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Bilateral Hearing loss Disability

The RO originally denied service connection for a hearing loss disability in June 1986 on the basis that the condition pre-existed entrance into active duty and apparently was not aggravated by active duty.

The evidence of record at the time of the last denial of the claim included the Veteran's service treatment records, an April 1986 VA examination, and statements from the Veteran.

Audiometric testing in service at induction in November 1960 revealed that the Veteran's hearing was 15/15, bilaterally, for whispered voice; no hearing loss disability was recorded.  Service treatment records reflect that the Veteran was evaluated for loss of hearing acuity in September 1962; the diagnosis then was bilateral perceptive hearing loss, secondary to acoustic trauma.  The examiner also noted that the Veteran was aware of a "high tone" hearing loss since 1958, when he had treatment for a medial rectus.  There is no history of otitis media.

Service treatment records at the time of the Veteran's separation examination in September 1962 show that he underwent audiometric testing. The report of this testing reveals pure tone thresholds, in decibels, ASA units converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
40
35
-
100
LEFT
20
30
30
-
65

VA audiometric testing in April 1986 reflects that the Veteran currently had sensorineural hearing loss of each ear, which met the criteria of 38 C.F.R. § 3.385.  Pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
80
90
LEFT
30
25
25
75
95

Based on this evidence, the RO concluded that the Veteran's hearing loss disability pre-existed active service and was not aggravated by active service.  The Veteran did not appeal, nor submit new and material evidence within one year of the decision.  The June 1986 rating decision, therefore, became final.

The present claim was initiated by the Veteran in October 1989.  Evidence added to the record includes statements by the Veteran that his hearing loss resulted from exposure to acoustic trauma in active service; a June 1990 hearing transcript, in which the Veteran testified that he did not remember having hearing loss before active service, and he described an incident of in-service exposure to acoustic trauma; Social Security records; and an October 2014 hearing transcript, in which the Veteran further described the in-service incident of exposure to acoustic trauma; and statements from the Veteran.

New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the Veteran's testimony in June 1990 and in October 2014, explaining the incident of exposure to acoustic trauma in active service.  While the Veteran's testimony is not competent to establish a link between his current symptoms and in-service acoustic trauma, he is competent to offer statements of first-hand knowledge of his in-service and post-service experiences.   Given the presumed credibility, the additional evidence reveals an in-service incident of acoustic trauma, and is both new and material because it raises a reasonable possibility of substantiating the claim when considered together with the Veteran's service treatment records.  

Hence, the Veteran's claim for service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108.  It is noted that copies of service records as well as medical records were recently submitted by the Veteran's representative.  A private medical record dated in March 1961 references hearing loss prior to service as well as exposure to noise during service.  While the Veteran's official service department records will be requested on remand, which may result in 38 C.F.R. § 3.156(c) being applicable, the Board will reopen the claim at this juncture in order to allow a VA examination to occur.   

B.  Acquired Psychiatric Disability

The RO originally denied service connection for a nervous condition in June 1986 on the basis that the Veteran was never diagnosed as suffering from a neurosis or psychosis in active service, although he was treated for nervousness manifested by hyperventilation.  Nor was there evidence of a neurosis or psychosis manifested to a compensable degree within the first post-service year.

The evidence of record at the time of the last denial of the claim included the Veteran's service treatment records, a May 1986 VA examination report, and statements from the Veteran.

Service treatment records reflect treatment for nervousness manifested by hyperventilation in February 1962.  On a "Report of Medical History" completed by the Veteran in September 1962, he checked "no" in response to whether he ever had or now had nervous trouble of any sort.  The examiner at that time noted headaches due to nervousness; and dizziness due to fatigue or due to nervous stance, which were not considered disabling.

The report of a May 1986 VA examination reflects no major problems with symptoms of anxiety or depression during active service; and reflect current Axis I diagnoses of major depression and agoraphobia.

Based on this evidence, the RO concluded that the Veteran's current nervous condition was not incurred in or aggravated by active service, and was not manifested to a compensable degree within the first post-service year.  The Veteran did not appeal, nor submit new and material evidence within one year of the decision.  The June 1986 rating decision, therefore, became final.

The present claim was initiated by the Veteran in October 1989.  Evidence added to the record includes a January 1990 statement from a social worker, indicating that the Veteran received mental health treatment on occasions in 1981, 1983, 1984, 1985, 1986, and 1990; a June 1990 hearing transcript, in which the Veteran reported treatment for a nervous condition in active service; service personnel records; Social Security records, which include assessments of major depression in 1983 and in 1995; VA treatment records, dated in April 2001, showing Axis I diagnoses of borderline personality disorder and moderate depression; and an October 2014 hearing transcript, in which the Veteran testified that he received in-service psychiatric treatment and alleged for the first time that he had been both physically and sexually assaulted in active service, and currently experienced recurring symptoms of depression.

New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the January 1990 statement showing ongoing mental health treatment post-service, recent VA treatment records showing current psychiatric disability, and the Veteran's testimony where he revealed he was physically assaulted in active service.  Given the presumed credibility, the additional evidence, in connection with evidence previously assembled, contributes a more complete picture to the Veteran's claim; and is both new and material because it raises a reasonable possibility of substantiating the claim.

Hence, the Veteran's claim for service connection for an acquired psychiatric disability, to include a nervous condition and major depression with agoraphobia, is reopened.  38 U.S.C.A. § 5108.  As will be discussed below in the Remand section, the Board finds that additional development is required prior to adjudication of the underlying merits of the Veteran's claim.

C.  Chronic Fatigue

The RO originally denied service connection for chronic fatigue in March 2002 on the basis that the evidence failed to establish that the Veteran suffered from chronic fatigue in service, although he was treated for a complaint of fatigue in January 1961.  

The evidence of record at the time of the last denial of the claim included the Veteran's service treatment records, a June 1990 hearing transcript, private psychiatric records that show a complaint of "I'm tired" in 1995, and statements from the Veteran.

Service treatment records, dated in January 1961, show that the Veteran reported a history of chronic fatigue, which had been treated as a low functioning thyroid by a physician prior to the Veteran's entry in active service.  Records also show a complaint of fatigue in July 1961.

In June 1990, the Veteran alleged that he was treated chronically for fatigue from 1960 to 1962.

Based on this evidence, the RO concluded that chronic fatigue was not shown in active service.  The Veteran did not appeal, nor submit new and material evidence within one year of the decision.  The March 2002 rating decision, therefore, became final.

The present claim was initiated by the Veteran in February 2009.  Evidence added to the record includes an October 2014 hearing transcript, in which the Veteran alleged that his fatigue was really a symptom of his psychiatric disability; and acknowledged that he did not have a diagnosis of chronic fatigue.

New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the October 2014 hearing transcript, indicating that fatigue is an ongoing symptom associated with the Veteran's psychiatric disability, which the Veteran asserts began in service.  Given the presumed credibility, the additional evidence, in connection with evidence previously assembled, contributes a more complete picture to the Veteran's claim; and is both new and material because it raises a reasonable possibility of substantiating the claim.

Hence, the Veteran's claim for service connection for chronic fatigue is reopened.  38 U.S.C.A. § 5108.  As will be discussed below in the Remand section, the Board finds that additional development is required prior to adjudication of the underlying merits of the Veteran's claim.


ORDER

The application to reopen the previously denied claim of service connection for a bilateral hearing loss disability is granted.

The application to reopen the previously denied claim of service connection for an acquired psychiatric disability, to include a nervous condition and major depression with agoraphobia, is granted.

The application to reopen the previously denied claim of service connection for chronic fatigue is granted.


REMAND

Records

In March 2015, the Veteran submitted copies of VA treatment records for the period from March 2001 to August 2001.  Recent VA treatment records must be obtained for acquired psychiatric disability, to include PTSD and major depression with agoraphobia and fatigue.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

In addition, the Veteran has reported treatment at the VA Medical Center in Pittsburgh and at a facility in Boston.  The Veteran should be asked to identify the VA facilities at which he was treated and the approximate dates of treatment so the records can be obtained on remand.

The Veteran also identified other sources of treatment in a March 2015 submission.  To the extent that records may still be available, the Veteran should be asked to provide or authorize the release of any available identified records.

Acquired Psychiatric Disability

The Veteran attributes his acquired psychiatric disability, to include PTSD and major depression with agoraphobia and fatigue, to physical assaults on two occasions in active service.  

There is no mention of the physical assaults in the official service records; and the Veteran has indicated that he reported the first assault to the "person that was over [him]," and that "supervisor did nothing about the rape report ...."  Service treatment records do reflect that the Veteran was a "self-referral" for mental health counseling in July 1961, and records reflect therapy sessions regarding his feelings of lack of confidence and anger issues. The Veteran should be invited to submit any other evidence, to include buddy statements, in support of his claim for service connection for an acquired psychiatric disability, based on allegations of physical assaults.

Private records show that the Veteran received mental health treatment throughout the 1980's; and that, at times, he had overdosed on medications and attempted suicide.  

A VA psychiatrist in May 1986 found that the Veteran obviously had fairly severe psychiatric impairment.  

Private records show that the Veteran again sought mental health treatment in 1990.

Social Security records, received in March 2010, include assessments of major depression in 1983 and in 1995.

In October 2014, the Veteran testified that he had been assaulted and raped by five men in a shower.  At the time the Veteran had been working in supply, and had reported a discrepancy between amounts recorded as placed on trucks and amounts actually delivered.  The Veteran testified that he then was transferred to a job in personnel, and that his "mind just began to deteriorate."  The Veteran's new boss told him that one day the Veteran just sat at his desk for over three hours and never moved, and that he barely blinked.  The new boss found the Veteran's work not satisfactory, and required him to go to the hospital and see a doctor.  The Veteran testified that he saw a therapist in active service and was placed on medication.  He later was placed in a library where he sat all day and checked books in and out, and kept the library clean.   

The Veteran testified that the second incident occurred a few days after the rape.  He testified that he could not sleep, and that he went to a small snack shack to get something to munch on; and that "the five of them that attacked" him were there, and asked did he come for more.  The Veteran responded that he didn't think so and walked away.  Soon, someone grabbed the Veteran on the shoulder and spun him around.  The Veteran testified that he was "spaced out" on the ground, and kicked and beaten; and was told that this was "nothing compared to what's gonna happen if you ever open your mouth."  Again, the Veteran should be invited to submit any other evidence, to include buddy statements, in support of his claim for service connection for an acquired psychiatric disability, based on allegations of physical assaults.

On remand, the Veteran should undergo a VA psychiatric examination to address the etiology of any acquired psychiatric disability and to address the question of whether, based on behavior documented in the claims file and noted above, the Veteran did endure the stressors described (see October 2014 testimony by the Veteran, pages 7-10 and 13-15). 

Residual Scar on Head

The Veteran contends that service connection for residual scar on head is warranted on the basis that he suffered an injury to his head when he was physically assaulted in active service, and that he currently has a scar on his head as a residual of the assault.  He is competent to describe his symptoms.

The Board notes that service treatment records do not reflect any findings or complaints of head injury or residual scar on head as a result of a physical assault.  

During a May 1986 VA examination, the Veteran reported a medical history of significant head trauma when he fell out of a second floor window onto a concrete walkway at age 7; and that he had been struck on the head many times in the past.  

The June 1990 hearing transcript reflects that the Veteran was involved as a passenger in two car accidents, which rendered him unconscious.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a residual scar on head that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014).  

Bilateral hearing loss

The Veteran should be asked to provide or identify any records relevant to his hearing loss claim, including any records he may have from Dr. Lenholt, who in a March 1961 statement indicated that he saw the Veteran in August 1959 for complaints of hearing loss.

In addition, an examination is warranted to assess whether the Veteran has hearing loss that was incurred or aggravated in service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014).  
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran identify the VA facilities at which he was treated, including any facilities in Pennsylvania, Florida and Massachusetts and the approximate dates of treatment.  

Then obtain the Veteran's outstanding VA treatment records, including but not limited to records, including archived records, from the Pittsburgh VA Medical Center.  See VA Form 21-526 dated in October 1993.  

2.  Invite the Veteran to submit any evidence, to include buddy statements, in support of his claim for an acquired psychiatric disability, to include PTSD and major depression with agoraphobia and fatigue, based on allegations of physical assaults in active service.  To that end provide the Veteran with notice as to how to substantiate a claim for service connection based on personal assault, and a VA Form 21-0781a, Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder Secondary to Personal Assault.  

3.  Request that the Veteran provide or authorize the release of any medical records not already of record that are relevant to his claims, including any available records from providers listed in his March 2015 submission and any records he may have from Dr. Lenholt who saw the Veteran for hearing problems in August 1959. 

4.  Obtain the Veteran's complete official service personnel file.  

5.  Thereafter, schedule the Veteran for a VA psychiatric examination.  With regard to the claimed physical assaults, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents indicate the occurrence of the alleged in-service stressors.  The claims file (physical or electronic) and a copy of this remand must be available to the examiner prior to the examination.  

The examiner should determine the diagnoses of any currently manifested psychiatric disability.  The diagnosis(es) must be based on examination findings, all available medical records, and any special testing deemed appropriate.  A multiaxial evaluation based on the current Diagnostic and Statistical Manual for Mental Disorders diagnostic criteria is required.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether the alleged stressor(s) was sufficient to produce PTSD; and (2) whether it is at least as likely as not (a probability of 50 percent or greater) that there is a link between the current symptomatology and the in-service stressor(s) found sufficient to produce PTSD by the examiner.  

In addition, the examiner should address whether any diagnosed psychiatric disability other than PTSD is at least as likely as not related to service-to specifically include reports of physical assaults on two occasions in active service, as reported by the Veteran.  In so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record, including major depression with agoraphobia and fatigue.  See, e.g., VA treatment records and SSA records.  If other causes are more likely, those should be noted.   The examiner should provide a rationale for the opinions expressed.

The examiner should also address whether the Veteran has an acquired psychiatric disorder manifested by fatigue which is at least as likely as not related to service.

6.  Afford the Veteran an appropriate VA examination to identify any current disability underlying the Veteran's complaint of residual scar on head.  The claims file, and any pertinent records contained in any electronic claims folder, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

The examiner should indicate whether it is at least as likely as not (a 50 percent probability or greater) that any residual scar on head had its onset in service, or is otherwise related to a disease or injury in active service.  The examiner's attention is directed to the Veteran's October 2014 testimony of physical assaults on two occasions in active service (see October 2014 hearing transcript, pages 7-10 and 13-15).  

An explanation of the underlying reasons for any opinion offered must be included. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. The examiner is also advised that the Veteran is a credible and reliable historian with regard to the observable symptoms he experienced in service and after service, regardless of the lack of documented complaints in the service treatment records.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

7.  Afford the Veteran a VA examination concerning his claim for hearing loss.  The claims file, and any pertinent records contained in any electronic claims folder, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.

The examiner is asked to:

a.  state whether it is clear and unmistakable (obvious, manifest, and undebatable) that bilateral hearing loss pre-existed the Veteran's period of active service.  In this regard, the examiner's attention is directed to the service induction examination and the March 1961 statement of Dr. Lenholt.

b.  if so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing hearing loss WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

c.  if a response above is negative, opine whether it is at least as likely as not (a probability of 50 percent or greater) that current hearing loss began in or is related to active service, to include as a result of acoustic trauma therein. 

Please provide a complete rationale for each response.

8.  After ensuring that the requested actions are completed, the RO should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his attorney until they are notified by the RO; however, the Veteran is advised that failure to report for any scheduled examinations may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


